*523Territory of Michigan to wit
The Grand Jurors of the United States within & for the body of the Territory of Michigan upon their oaths present, That Alexander T. E. Vidall Lieu* in the Naval service of his Brittannic Majesty, on the fifth day of September, One thousand eight hundred and fifteen, with force and arms in the District of Detroit and Territory of Michigan in and upon One Thomas Ramer in the peace of God and the United States then and there being did make an assault; and him the said Thomas Ramer then & there did beat wound & ill treat, so that his life was greatly despaired of, and him the said Thomas Ramer then & there unlawfully and injuriously against the will and without the consent of the said Thomas Ramer without any legal warrant authority or justifiable cause whatsoever did detain and unlawfully deprive of his personal liberty, and other wrongs to the said Thomas Ramer then and there did to the great damage of the said Thomas Ramer & against the peace and dignity of the United States and this Territory. And the Jurors aforesaid upon their oaths aforesaid do further present. That the said Lieutenant Alexander T. E. Vidall on the fifth day of September, One thousand Eight hundred & fifteen with force and arms in the District of Detroit in the Territory of Michigan in & upon the said Thomas Ramer in the peace of God and the United States then & there being did make an assault and other wrongs to the said Thomas Ramer then and there did to the great damage of the said Thomas Ramer and against the Peace and dignity of the United States and of this Territory.
Chas Larned
Atty for U S. T. M.

[In the handwriting of Charles Larned]